Case 3:21-cr-20033-RHC-EAS ECF No. 1, PagelD.1 Filed 01/27/21 Page 1 of 4

UNITED STATES DISTRICT COURT Y
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
UNITED STATES OF AMERICA,

Case:3:21-cr-20033

Plaintiff, Judge: Cleland, Robert H.
M4: Stafford, Elizabeth A.
Filed: 01-27-2021 At 01:31 PM
“ve INDI USA V DEMARCO RITTER (LG)

D-1 DEMARCO RITTER,

Defendant.
/

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(21 U.S.C. §841(a)(1), $846 — Possession With the Intent to Distribute a
Controlled Substance ( Attempt)

On or about August 12, 2020, in the Eastern District of Michigan,
defendant DEMARCO RITTER, did knowingly attempt to possess with
the intent to distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1).

Pursuant to Title 21, United States Code, §841(b)(1)(C), it is
further alleged that this violation involved the following controlled

substance: a mixture or substance containing a detectable amount of
 

Case 3:21-cr-20033-RHC-EAS ECF No. 1, PagelD.2 Filed 01/27/21 Page 2 of 4

N-phenyl-N-[1-(2-phenylethyl] propanimede, commonly known as
fentanyl, a Schedule I controlled substance.
FORFEITURE ALLEGATIONS
(21 U.S.C. § 853, and 28 U.S.C. § 2461)

The allegations contained in this Indictment are incorporated by
reference herein to allege forfeiture pursuant to the provisions of Title
21, United States Code, Section 853, Title 18, United States Code,
Section 924(d), and Title 28, United States Code, Section 2461(c).

Title 21 Offense. Upon conviction of a Title 21 Offense charged
in this Indictment, the Defendant shall forfeit to the United States: (a)
any property constituting, or derived from, any proceeds which the
Defendant obtained, directly or indirectly, as the result of such
violation, and (b) any property which the Defendant used or intended to
be used in any manner or part to commit or to facilitate the commission
of such violation, and/or any property involved in such violation.

Substitute Assets. Pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section

982(b), Defendant shall forfeit substitute property, up to the value of

 
 

Case 3:21-cr-20033-RHC-EAS ECF No. 1, PagelD.3 Filed 01/27/21 Page 3 of 4

the property described above, if, by any act or omission of the
defendant, the property described above cannot be located upon the
exercise of due diligence; has been transferred, sold to or deposited with
a third party; has been placed beyond the jurisdiction of the court; has
been substantially diminished in value; or has been commingled with
other property which cannot be divided without difficulty.

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson

Grand Jury Foreperson

Dated: January 27, 2021

MATTHEW SCHNEIDER
United States Attorney

JULIE A. BECK
Chief, Drug Task Force Unit

s/ John N. O’Brien IT
John N. O’Brien II
Assistant United States Attorney

 
 

Case 3:21-cr-20033-RHC-EAS ECF No. 1, PagelD.4 Filed 01/27/21 Page 4 of 4

 

 

Case:3:21-cr-20033
United States District Court imi Judge: Cleland, Robert H.
Eastern District of Michigan Criminal Case Cover MJ: Stafford, Elizabeth A.
Filed: 01-27-2021 At 01:31 PM

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complet INDI USA V DEMARCO RITTER (LG)

 

 
   

; | Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Ll Yes No AUSA’sInitials: = Oogp
0)
wr

 

 

 

 

 

Case Title: USA v. Demarco Ritter

County where offense occurred : Wayne

 

7

Check One: [X]Felony 4 [_|Misdemeanor LIPetty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

January 27, 2021
Date

   
 

Phone: (313) 226-9715
Fax: (313) 226-5464
E-Mail address: John.OBrien@usdoj.gov
Attorney Bar #: P39912

   

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
, 5/16

 
